UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3721 Dreyfus Intermediate Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/10 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus Intermediate Municipal Bond Fund, Inc. SEMIANNUAL REPORT November 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 32 Statement of Assets and Liabilities 33 Statement of Operations 34 Statement of Changes in Net Assets 35 Financial Highlights 36 Notes to Financial Statements 43 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Intermediate Municipal Bond Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Intermediate Municipal Bond Fund, Inc., covering the six-month period from June 1, 2010, through November 30, 2010. Municipal bonds delivered respectable returns during the reporting period, despite periodic bouts of volatility  most notably as we write this Letter  stemming from economic uncertainty and year-end technical factors which affect the municipal bond markets.Although U.S. GDP growth was positive throughout the reporting period, the economic recovery has been milder than historical averages. Stubbornly high levels of unemployment, lower revenue streams and persistent weakness in housing markets continue to weigh on domestic economic activity, putting pressure on the fiscal conditions of many state and local governments. Yet, municipal bond prices were supported by positive supply-and-demand dynamics and robust demand from investors seeking alternatives to low-yielding money market funds. We are cautiously optimistic regarding economic and market prospects in 2011.A weaker U.S. dollar is likely to support exports and limit imports and residential construction appears set to begin recovering from depressed levels. However, some state and local municipalities continue to face budget shortfalls as a result of the current subpar economic recovery. So is your portfolio positioned accordingly?Talk with your financial advisor, who can help you evaluate your portfolio investments given these recent market events to help meet, and possibly adjust, your individual tax-exempt investment needs and future capital goals. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2010, through November 30, 2010, as provided by Steven Harvey, Portfolio Manager Fund and Market Performance Overview For the six-month period ended November 30, 2010, Dreyfus Intermediate Municipal Bond Fund achieved a total return of 1.09%. 1 The Barclays Capital 7-Year Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 2.77% for the same period. 2 Municipal bonds paused in their long advance during the reporting period as the markets supply-and-demand dynamics changed. The fund produced lower returns than its benchmark due primarily to the funds neutral duration position and focus on higher-quality securities. The Funds Investment Approach The fund seeks the maximum amount of current income exempt from federal income tax as is consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax. The fund invests at least 80% of its assets in municipal bonds rated A or higher, or the unrated equivalent as determined by Dreyfus. The fund may invest up to 20% of its assets in municipal bonds rated below A, including bonds rated below investment grade (high yield or junk bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the funds portfolio ranges between three and 10 years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Market Reversed Course as Technical Influences Changed The U.S. economic rebound persisted over the summer and fall of 2010, but the pace of recovery remained slower than historical averages.At the start of the reporting period, investors continued to digest recent economic developments, including a resurgent sovereign debt crisis in Europe and stubbornly high unemployment in the United States. Most states still struggled with fiscal pressures in the aftermath of the recession, but some began to see evidence of economic improvement, including higher tax revenues. Nonetheless, the Federal Reserve Board (the Fed) left short-term interest rates unchanged in a historically low range between 0% and 0.25%. In addition, the Fed later announced its intention to stimulate credit markets with a new round of quantitative easing of monetary policy through massive purchases of U.S.Treasury securities. After continuing to rally early in the reporting period, municipal bonds encountered heightened volatility when market dynamics began to change in the late summer. Supply-and-demand dynamics had been favorable as the federally subsidized Build America Bonds program shifted a substantial portion of new issuance to the taxable bond market, but it became clearer in the fall that the program probably would be allowed to expire at the end of the calendar year. Consequently, investors began to sell longer-maturity municipal bonds in anticipation of a more ample supply of securities in 2011, putting downward pressure on prices. By the end of November, the market had given back all of the reporting periods previous gains. Yield Curve Positioning Dampened Relative Returns Although the funds diversified range of maturities cushioned the brunt of market declines late in the reporting period, it prevented full participation in earlier gains exhibited by 7-year bonds and detracted from the funds relative performance overall.The fund benefited from our security selection strategy, which emphasized higher-quality bonds backed by dedicated revenues, including those from hospitals and industrial development projects.The fund held relatively light exposure to bonds 4 backed by general tax receipts, enabling it to avoid some of the credit problems affecting some localities.The fund also benefited from underweighted exposure to traditionally defensive escrowed bonds, which generally lagged market averages during the reporting period. Weathering a Period of Transition While we expect the U.S. economic recovery to persist, recent municipal bond market behavior suggests that we may see heightened volatility as the market transitions to a more robust supply of newly issued bonds in 2011. In addition, we believe that many states and municipalities will continue to struggle with budget pressures. Therefore, with the help of extensive research by our credit analysts, we have continued to upgrade the funds overall credit quality, focusing on higher-quality revenue bonds. We remain optimistic over the longer term.Although a proposed extension of the Bush federal income tax cuts passed, demand for municipal bonds seems likely to stay robust as investors respond to higher state taxes and possible federal income tax increases down the road. December 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital 7-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax- exempt bond market, consisting of municipal bonds with maturities of 6-8 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Intermediate Municipal Bond Fund, Inc. from June 1, 2010 to November 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2010 Expenses paid per $1,000  $ 3.78 Ending value (after expenses) $1,010.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2010 Expenses paid per $1,000  $ 3.80 Ending value (after expenses) $1,021.31  Expenses are equal to the funds annualized expense ratio of .75%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.4% Rate (%) Date Amount ($) Value ($) Alabama1.9% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 4,944,700 Alabama Public School and College Authority, Capital Improvement Bonds 5.00 12/1/24 2,500,000 2,674,525 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 6,310,000 7,161,030 Huntsville Health Care Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/13 1,600,000 1,705,200 Alaska.7% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 4,074,613 Alaska International Airports, Revenue (Insured; AMBAC) 5.50 10/1/12 1,620,000 1,763,321 Arizona2.1% Arizona Transportation Board, Highway Revenue 5.00 7/1/21 10,990,000 12,067,350 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,482,473 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 2,790,000 2,811,399 California13.6% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.13 3/1/18 300,000 308,244 Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,018,719 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 6,000,000 6,499,440 California, Economic Recovery Bonds 5.00 7/1/20 7,500,000 8,240,325 California, GO (Various Purpose) 5.25 10/1/20 18,060,000 19,802,971 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,332,112 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,677,800 California Department of Water Resources, Power Supply Revenue 5.00 5/1/22 4,300,000 4,793,554 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/24 2,500,000 2,710,725 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 3,000,000 3,426,180 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,154,560 California Housing Finance Agency, Home Mortgage Revenue 4.55 8/1/21 5,000,000 4,699,000 California Housing Finance Agency, Home Mortgage Revenue 4.60 8/1/21 3,900,000 3,703,830 California Housing Finance Agency, Home Mortgage Revenue 4.95 8/1/23 3,000,000 2,821,920 California Housing Finance Agency, Home Mortgage Revenue 4.70 8/1/26 3,000,000 2,658,540 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,253,965 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,261,144 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 5,893,744 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,188,999 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/19 2,000,000 2,000,480 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.25 5/15/25 1,845,000 1,952,176 Rancho Mirage Joint Powers Financing Authority, COP (Eisenhower Medical Center) (Insured; National Public Finance Guarantee Corp.) 4.88 7/1/22 2,890,000 2,853,384 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 2,698,784 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 8,152,704 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/26 2,675,000 2,852,219 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,421,200 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 5,000,000 5,440,400 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,935,000 1,730,567 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,131,960 University of California Regents, General Revenue 5.25 5/15/23 2,500,000 2,777,000 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado1.7% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 5,996,422 Colorado Springs School District Number 11, GO Improvement Bonds 6.50 12/1/11 2,040,000 2,162,665 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/11 5,000,000 5,193,900 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 1,979,250 Connecticut.2% Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,090,170 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,081,840 District of Columbia2.0% District of Columbia, GO (Insured; National Public Finance Guarantee Corp.) 6.00 6/1/12 3,280,000 3,517,669 District of Columbia, HR (Childrens Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/18 2,000,000 2,257,340 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,735,900 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) 5.00 10/1/21 2,545,000 2,672,504 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) 5.00 10/1/22 2,660,000 2,761,319 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,140,487 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida15.1% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 2,375,000 2,452,045 Brevard County, Local Option Fuel Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/23 1,260,000 1,255,464 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 7,500,000 7,883,925 Collier County, Gas Tax Revenue (Insured; AMBAC) 5.25 6/1/19 2,190,000 2,280,381 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 3,895,325 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,209,640 Florida Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/18 2,500,000 2,711,125 Florida Education System, University of Florida Housing Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 2,055,000 2,170,676 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/12 5,000,000 5,232,150 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 2,000,000 2,100,620 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/16 2,250,000 2,462,828 Florida Municipal Power Agency, Revenue (Stanton II Project) (Insured; AMBAC) 5.50 10/1/15 3,635,000 3,880,508 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Florida Ports Financing Commission, Revenue (State Transportation Trust Fund Intermodal Program) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/16 1,745,000 1,757,145 Florida Water Pollution Control Financing Corporation, Water PCR 5.25 1/15/21 2,545,000 2,783,772 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,334,314 Hillsborough County, Junior Lien Utility Revenue (Insured; AMBAC) 5.50 8/1/14 3,205,000 3,642,386 Indian River County, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 2,265,000 2,434,784 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 5.50 10/1/14 1,500,000 1,551,750 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 5.50 10/1/15 1,500,000 1,551,750 Jacksonville, Guaranteed Entitlement Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 10/1/16 3,080,000 3,268,804 Jacksonville Aviation Authority, Revenue (Insured; AMBAC) 5.00 10/1/19 3,220,000 3,358,685 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 2,875,000 b 2,950,009 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 6,250,000 7,054,063 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Lee County, Transportation Facilities Revenue (Insured; AMBAC) 5.50 10/1/15 2,500,000 2,584,750 Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/12 1,065,000 1,145,205 Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,485,000 1,641,875 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/25 2,500,000 2,650,850 Miami-Dade County, Public Service Tax Revenue (UMSA Public Improvements) (Insured; AMBAC) 5.50 4/1/16 2,190,000 2,278,914 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 5.00 7/1/24 2,330,000 2,421,872 Miami-Dade County, Water and Sewer System Revenue 5.38 10/1/24 5,000,000 5,388,550 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/17 5,000,000 5,871,650 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 5.25 10/1/17 5,000,000 5,423,100 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/15 5,000,000 5,368,000 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,735,875 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/17 2,105,000 2,392,017 TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 c 1,495,440 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.38 8/1/14 4,000,000 4,475,840 Polk County, Constitutional Fuel Tax Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 580,000 614,678 Polk County, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/18 2,000,000 2,156,460 Sarasota County School Board, COP (Master Lease Program Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,129,180 Seminole County, Water and Sewer Revenue 5.00 10/1/21 1,050,000 1,119,374 Seminole County, Water and Sewer Revenue 5.00 10/1/22 4,530,000 4,787,938 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/16 2,690,000 2,912,275 Volusia County School Board, Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 10/1/15 4,000,000 4,239,240 Georgia4.1% Athens Housing Authority, Student Housing LR (University of Georgia Real Estate Foundation East Campus Housing, LLC Project) (Insured; AMBAC) (Prerefunded) 5.25 12/1/12 2,560,000 d 2,772,070 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Athens Housing Authority, Student Housing LR (University of Georgia Real Estate Foundation East Campus Housing, LLC Project) (Insured; AMBAC) (Prerefunded) 5.25 12/1/12 2,700,000 d 2,923,668 Atlanta, Water and Wastewater Revenue 6.00 11/1/20 3,000,000 3,538,770 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/15 5,000,000 5,583,150 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 4,675,280 Georgia, GO 5.00 7/1/24 10,000,000 11,089,900 Municipal Electric Authority of Georgia, Combustion Turbine Project Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 11/1/16 5,000,000 5,333,750 Hawaii1.0% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 6,530,700 Honolulu City and County, Wastewater System Revenue (Second Bond Resolution) 5.00 7/1/22 2,500,000 2,721,775 Idaho.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 1,450,000 1,591,564 Illinois3.7% Chicago OHare International Airport, General Airport Third Lien Revenue (Insured; CIFG) 5.50 1/1/15 6,450,000 7,041,207 Chicago Park District, GO Limited Tax Park Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/20 1,300,000 1,329,445 TheFund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,154,633 Illinois, GO 5.00 1/1/17 5,500,000 5,992,580 Illinois, GO 5.00 1/1/24 6,200,000 6,262,868 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 1,914,251 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,264,600 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 0/5.55 6/15/21 2,500,000 e 2,429,250 Indiana1.5% Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 5/1/13 1,000,000 1,085,460 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 3,736,985 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 7,700,000 8,719,172 Kansas1.3% Wyandotte County/Kansas City Unified Government, Tax-Exempt Sales Tax Special Obligation Revenue (Redevelopment Project Area B) 4.75 12/1/16 1,265,000 1,265,152 Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/18 9,130,000 10,411,030 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Kentucky.9% Kentucky Asset/Liability Commission, Project Notes (Federal Highway Trust Fund) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/18 5,000,000 5,877,900 Kentucky Municipal Power Agency, Power System Revenue (Prairie State Project) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/19 2,000,000 2,227,840 Louisiana.2% Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,112,180 Maine.4% Maine Housing Authority, Mortgage Purchase Bonds 4.75 11/15/21 3,600,000 3,639,528 Maryland.2% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,516,125 Massachusetts1.0% Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,678,699 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.60 1/1/22 6,000,000 5,799,840 Michigan2.6% Detroit, Sewage Disposal System Senior Lien Revenue 6.50 7/1/24 4,765,000 5,279,811 Detroit, Water Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 5,000,000 5,127,050 Michigan, GO (Environmental Program) 5.00 11/1/19 2,000,000 2,249,280 TheFund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Michigan Building Authority, Revenue (State Police Communications System) 5.25 10/1/13 1,945,000 2,184,585 Michigan Hospital Finance Authority, Revenue (Oakwood Obligation Group) 5.50 11/1/11 3,500,000 3,606,435 Michigan Hospital Finance Authority, Revenue (Sparrow Obligation Group) 5.25 11/15/11 2,500,000 2,583,750 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,500,000 2,420,650 Minnesota1.6% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,171,950 Minnesota Public Facilities Authority, Clean Water Revenue (Prerefunded) 5.00 3/1/17 7,500,000 d 8,894,550 Mississippi.5% Mississippi Development Bank, Special Obligation Revenue (Madison County Highway Construction Project) (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/22 3,875,000 4,164,036 Missouri.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 6.00 6/1/20 3,160,000 3,466,109 Nevada1.6% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,541,428 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Nevada (continued) Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,173,789 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,269,000 New Hampshire.4% New Hampshire Higher Educational and Health Facilities Authority, HR (The Cheshire Medical Center Issue) 5.13 7/1/18 3,450,000 3,453,243 New Jersey2.1% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 3,000,000 3,025,650 Casino Reinvestment Development Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/19 5,000,000 5,219,600 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/15 3,300,000 3,471,270 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/16 1,000,000 1,053,050 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 6.00 7/1/12 1,480,000 1,516,541 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 6/1/21 4,070,000 4,347,940 New Mexico1.3% Jicarilla, Apache Nation Revenue 5.00 9/1/11 545,000 557,960 Jicarilla, Apache Nation Revenue 5.00 9/1/13 2,195,000 2,320,554 TheFund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Mexico (continued) New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 6.00 8/1/23 7,500,000 8,283,750 New York5.6% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 1.82 9/1/15 3,000,000 f 2,955,720 New York City, GO 5.00 8/1/17 2,000,000 2,304,680 New York City, GO 5.00 8/1/18 5,000,000 5,634,500 New York City, GO 5.00 4/1/20 2,500,000 2,727,400 New York City, GO 5.00 4/1/22 4,810,000 5,124,237 New York City, GO 5.00 8/1/22 3,000,000 3,291,030 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 4,695,326 New York Local Government Assistance Corporation, GO 5.25 4/1/16 3,425,000 3,931,934 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 6.00 8/15/15 2,780,000 2,962,062 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 800,000 822,360 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,500,000 2,822,025 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,656,450 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Urban Development Corporation, Corporate Purpose Subordinate Lien 5.13 7/1/19 2,000,000 2,138,160 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, L.P. Facility) 5.45 11/15/12 2,000,000 2,054,420 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 2,825,000 2,468,937 North Carolina2.3% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.13 1/1/14 3,000,000 3,225,060 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/21 1,200,000 1,391,088 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 4.75 10/1/13 1,000,000 997,320 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,221,713 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/16 2,540,000 2,729,967 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/17 10,000,000 10,739,400 Ohio3.2% Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/17 5,000,000 5,480,300 TheFund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Franklin County Convention Facilities Authority, Tax and Lease Revenue Anticipation Bonds 5.00 12/1/23 2,075,000 2,250,462 Knox County, Hospital Facilities Revenue (Knox Community Hospital) (Insured; Radian) 5.00 6/1/12 785,000 791,955 Ohio, Major New State Infrastructure Project Revenue 5.75 6/15/19 2,000,000 2,383,460 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; CIFG) (Prerefunded) 5.25 5/1/16 3,230,000 d 3,833,719 Ohio Water Development Authority, PCR (Buckeye Power, Inc. Project) (Insured; AMBAC) 5.00 5/1/22 4,030,000 4,132,483 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/23 5,000,000 5,578,150 Ross County, Hospital Facilities Revenue (Adena Health System) 5.75 12/1/22 3,835,000 4,114,763 Oregon.7% Washington County Unified Sewerage Agency, Senior Lien Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 10/1/12 5,670,000 6,143,729 Pennsylvania4.5% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,488,023 Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,067,700 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Allegheny County Industrial Development Authority, PCR (Duquesne Light Company Project) (Insured; AMBAC) 4.05 9/1/11 2,000,000 2,031,980 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 880,000 880,581 Delaware River Joint Toll Bridge Commission, Bridge Revenue 5.25 7/1/13 2,500,000 2,742,575 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,697,205 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.13 3/15/23 2,045,000 2,118,559 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital) (Insured; AMBAC) 6.10 6/1/12 3,440,000 3,655,447 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 4,000,000 4,649,760 Philadelphia, GO (Insured; XLCA) 5.25 2/15/13 5,535,000 5,918,797 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 2,275,000 2,302,528 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.00 12/1/12 525,000 550,489 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.00 12/1/11 1,475,000 d 1,573,707 Rhode Island.4% Rhode Island Student Loan Authority, Student Loan Program Revenue (Insured; AMBAC) 4.80 12/1/21 3,600,000 3,417,408 TheFund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) South Carolina2.7% Berkeley County School District, Installment Purchase Revenue (Securing Assets for Education) 5.25 12/1/21 9,395,000 9,865,502 Charleston Educational Excellence Financing Corporation, Installment Purchase Revenue (Charleston County School District, South Carolina Project) 5.25 12/1/21 5,000,000 5,343,000 Dorchester County School District Number 2, Installment Purchase Revenue (Growth Remedy Opportunity Without Tax Hike) 5.25 12/1/21 5,000,000 5,313,600 Hilton Head Island Public Facilities Corporation, COP (Insured; AMBAC) 5.00 3/1/13 1,065,000 1,146,771 Tobacco Settlement Revenue Management Authority, Tobacco Settlement Asset-Backed Refunding Bonds 5.00 6/1/18 2,485,000 2,490,045 Texas6.7% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,672,961 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 2,000,000 2,000,940 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; XLCA) 6.13 11/1/18 5,000,000 5,013,000 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 4,000,000 4,000,240 Fort Bend Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/23 7,105,000 8,056,786 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Fort Bend Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/24 2,000,000 2,246,080 Gulf Coast Waste Disposal Authority, Bayport Area System Revenue (Insured; AMBAC) 5.00 10/1/14 2,065,000 2,230,097 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Hospital System) (Insured; Assured Guaranty Municipal Corp.) 5.50 6/1/12 8,295,000 8,798,755 Houston, Combined Utility System First Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/12 2,750,000 2,931,665 Lower Colorado River Authority, Revenue 5.75 5/15/23 2,000,000 2,145,380 Lower Colorado River Authority, Transmission Contract Revenue (LCRA Transmission Services Corporation Project) (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/20 2,500,000 2,537,625 North Texas Tollway Authority, System Revenue 6.00 1/1/23 3,000,000 3,245,730 Port of Corpus Christi Industrial Development Corporation, Revenue (Valero Refining and Marketing Company Project) 5.40 4/1/18 1,370,000 1,362,766 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/23 5,000,000 5,404,900 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 2/15/14 5,000,000 5,712,100 TheFund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,235,560 Utah1.3% Jordanelle Special Service District, Special Assessment Bonds (Improvement District Number 1999-1) 8.00 10/1/11 900,000 857,259 Utah Building Ownership Authority, LR (State Facilities Master Lease Program) 5.00 5/15/17 2,950,000 3,197,741 Utah Transit Authority, Sales Tax Revenue 5.00 6/15/24 7,000,000 7,632,940 Virginia.5% Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.25 6/1/12 1,440,000 d 1,484,006 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 4.50 9/1/18 2,450,000 2,766,442 Washington3.9% Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/21 5,000,000 5,458,250 Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/23 5,000,000 5,376,100 Franklin County, GO (Pasco School District Number 1) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 6/1/13 5,000,000 d 5,555,800 26 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Goat Hill Properties, LR (Government Office Building Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/20 2,360,000 2,537,850 Port of Seattle, Intermediate Lien Revenue 5.00 2/1/18 2,500,000 2,710,425 Port of Seattle, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/16 5,000,000 5,324,700 Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/20 3,025,000 3,383,916 Washington, GO 5.75 10/1/12 965,000 1,017,284 Washington, GO 5.75 10/1/12 10,000 10,608 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 2,827,675 West Virginia.3% West Virginia Economic Development Authority, LR (Department of Environmental Protection) 5.50 11/1/22 2,895,000 3,059,378 Wisconsin.8% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Medical Group, Inc. Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 11/15/11 3,500,000 3,514,875 Wisconsin Public Power Inc., Power Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/19 2,950,000 3,155,261 U.S. Related3.2% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,500,000 1,524,585 TheFund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,500,000 2,629,175 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 2,500,000 2,626,500 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 1,750,000 1,837,220 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/12 2,440,000 2,446,783 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/16 510,000 540,789 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/18 3,000,000 3,202,980 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/23 2,670,000 2,820,321 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 5.25 7/1/20 2,000,000 2,068,420 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/21 8,000,000 8,792,640 Total Long-Term Municipal Investments (cost $841,436,593) 28 Short-Term Municipal Coupon Maturity Principal Investments.3% Rate (%) Date Amount ($) Value ($) New York.3% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.28 12/1/10 2,800,000 g 2,800,000 Utah.0% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.27 12/1/10 200,000 g 200,000 Total Short-Term Municipal Investments (cost $3,000,000) Total Investments (cost $844,436,593) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2010, this security had a market value of $2,950,009 or 0.3% of net assets. c Non-income producingsecurity in default. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Variable rate securityinterest rate subject to periodic change. g Variable rate demand noterate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. TheFund 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 30 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 33.8 AA Aa AA 37.1 A A A 21.6 BBB Baa BBB 5.3 BB Ba BB .6 Not Rated h Not Rated h Not Rated h 1.6  Based on total investments. h Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. TheFund 31 STATEMENT OF ASSETS AND LIABILITIES November 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 844,436,593 873,198,303 Interest receivable 13,217,551 Receivable for shares of Common Stock subscribed 44,775 Prepaid expenses 149,429 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 529,292 Cash overdraft due to Custodian 417,880 Payable for shares of Common Stock redeemed 424,151 Accrued expenses 93,255 Net Assets ($) Composition of Net Assets ($): Paid-in capital 865,070,635 Accumulated undistributed investment incomenet 165,521 Accumulated net realized gain (loss) on investments (8,852,386) Accumulated net unrealized appreciation (depreciation) on investments 28,761,710 Net Assets ($) Shares Outstanding (300 million shares of $.001 par value Common Stock authorized) 65,886,886 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 32 STATEMENT OF OPERATIONS Six Months Ended November 30, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 2,672,255 Shareholder servicing costsNote 3(b) 475,480 Professional fees 42,551 Directors fees and expensesNote 3(c) 40,851 Custodian feesNote 3(b) 37,418 Registration fees 18,065 Prospectus and shareholders reports 12,850 Loan commitment feesNote 2 3,507 Interest expenseNote 2 66 Miscellaneous 31,866 Total Expenses Lessreduction in fees due to earnings creditsNote 3(b) (776) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 275,510 Net unrealized appreciation (depreciation) on investments (6,359,045) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 33 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 Operations ($): Investment incomenet 15,458,159 30,052,014 Net realized gain (loss) on investments 275,510 1,027,307 Net unrealized appreciation (depreciation) on investments (6,359,045) 27,163,287 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($): Net proceeds from shares sold 69,657,055 102,919,170 Dividends reinvested 11,839,881 22,227,719 Cost of shares redeemed (52,623,553) (76,696,602) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 862,442,660 785,392,351 End of Period Undistributed investment incomenet 165,521 252,549 Capital Share Transactions (Shares): Shares sold 5,107,782 7,714,672 Shares issued for dividends reinvested 867,463 1,670,706 Shares redeemed (3,868,461) (5,761,280) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 34 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distri-butions.These figures have been derived from the funds financial statements. Six Months Ended November 30, 2010 Year Ended May 31, (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 13.52 13.06 13.12 13.21 13.18 13.51 Investment Operations: Investment incomenet a .24 .49 .51 .50 .49 .49 Net realized and unrealized gain (loss) on investments (.09) .45 (.07) (.09) .03 (.33) Total from Investment Operations .15 .94 .44 .41 .52 .16 Distributions: Dividends from investment incomenet (.24) (.48) (.50) (.50) (.49) (.49) Net asset value, end of period 13.43 13.52 13.06 13.12 13.21 13.18 Total Return (%) 1.09 b 7.42 3.44 3.16 4.03 1.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .75 c .75 .78 .81 .80 .74 Ratio of net expenses to average net assets .75 c .75 .77 .79 .80 .74 Ratio of interest and expense related to floating rates notes issued to average net assets   .02 .05 .06 .05 Ratio of net investment income to average net assets 3.47 c 3.68 3.94 3.81 3.72 3.70 Portfolio Turnover Rate 7.60 b 13.22 22.75 28.89 23.87 28.51 Net Assets, end of period ($ x 1,000) 885,145 862,443 785,392 831,359 734,048 789,377 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. TheFund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Intermediate Municipal Bond Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company. The funds investment objective is to provide the maximum amount of current income exempt from federal income tax as is consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon) serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such 36 securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). TheFund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  873,198,303  In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at November 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. 38 (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended May 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $9,618,462 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to May 31, 2010. If not applied, $3,876,985 of the carryover expires in fiscal 2011, $1,514,192 expires in fiscal 2016, $3,912,775 expires in fiscal 2017 and $314,510 expires in fiscal 2018. TheFund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2010 was as follows: tax exempt income $29,642,378 and ordinary income $208.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended November 30, 2010, was approximately $8,750 with a related weighted average annualized interest rate of 1.50%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the funds average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquires regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended November 30, 2010, the fund was charged $254,032, pursuant to the Shareholder Services Plan. 40 The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended November 30, 2010, the fund was charged $127,357 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2010, the fund was charged $13,896 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $776. The fund also compensates The Bank of New York Mellon under a custody agreement to provide custodial services for the fund. During the period ended November 30, 2010, the fund was charged $37,418 pursuant to the custody agreement. During the period ended November 30, 2010, the fund was charged $3,345 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $440,063, custodian fees $23,877, chief compliance officer fees $1,152 and transfer agency per account fees $64,200. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. TheFund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2010, amounted to $94,006,748 and $66,541,391, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended November 30, 2010. At November 30, 2010, accumulated net unrealized appreciation on investments was $28,761,710, consisting of $34,100,277 gross unrealized appreciation and $5,338,567 gross unrealized depreciation. At November 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 42 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on November 8-9, 2010, the Board considered the renewal of the funds Management Agreement with Dreyfus pursuant to which Dreyfus provides the fund with investment advisory and certain administrative services (the Agreement). The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the funds asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the funds portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus extensive administrative, accounting, and compliance infrastructures. TheFund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (Lipper), an independent provider of investment company data, which included information comparing (1) the funds performance with the performance of a group of comparable funds (the Performance Group) and with a broader group of funds (the Performance Universe), all for various periods ended September 30, 2010, and (2) the funds actual and contractual management fees and total expenses with those of a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe), the information for which was derived in part from fund financial statements available to Lipper as of September 30, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board members discussed the results of the comparisons and noted that the funds total return performance was variously above or below the Performance Group and Performance Universe medians for the various periods.The Board noted the funds improved relative performance, based on the funds total return performance being higher than the Performance Group and Performance Universe medians for the 1- and 2-year periods. The Board also noted that the funds yield performance was variously above or below the Performance Group median, and above the Performance Universe median, for the various time periods. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds Lipper category average. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. They noted that the funds contractual management fee was above the 44 Expense Group median, the funds actual management fee was above the Expense Group and Expense Universe medians, and the funds total expenses approximated the Expense Group median and were below the Expense Universe median. The Board received a presentation from the funds portfolio manager regarding the funds transition in 2009 from a generally lower average credit quality portfolio to a generally higher average credit quality portfolio and the impact that the timing of this transition has had on relative performance.The Board noted, as it had in prior meetings, that while this transition may have been implemented too soon in retrospect, the Board expressed its support for pursuing this strategy in the current volatile environment for municipal bonds generally. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees paid to Dreyfus or its affiliates by funds in the same Lipper category as the fund, or by separate accounts and/or other types of client portfolios managed by Dreyfus or Standish Mellon Asset Management Company, a Dreyfus affiliate and the primary employer of the funds primary portfolio managers, considered to have similar investment strategies and policies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts. Representatives of Dreyfus noted that neither Dreyfus nor Standish manage any institutional separate accounts considered to have similar investment strategies and policies as the fund.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable given TheFund 45 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) the services rendered and service levels provided by Dreyfus. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Boards counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the funds asset level.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the funds investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent, and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the funds overall perfor- mance (particularly in recent periods), in light of the considerations described above. 46 The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Boards consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreement was in the best interests of the fund and its shareholders. TheFund 47 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Intermediate Municipal Bond Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2011 By: /s/ James Windels James Windels, Treasurer Date: January 24, 2011 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
